Order filed May 7, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00633-CV
                                 ____________

         JERRY L. STARKEY, TBDL, L.P., AND PBW DEVELOPMENT
                        CORPORATION, Appellants

                                         V.

                            GLEN GRAVES, Appellee


                      On Appeal from the 405th District Court
                             Galveston County, Texas
                        Trial Court Cause No. 09-CV-0620


                                     ORDER

      Appellants’ brief was due April 18, 2013. No brief or motion for extension
of time has been filed.

      Unless appellants submits their brief, and a motion reasonably explaining
why the brief was late, to the clerk of this court on or before June 6, 2013, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                     PER CURIAM